 1          Mark Selwyn (SBN 244180)
     mark.selwyn@wilmerhale.com
 2   WILMER CUTLER PICKERING
 3   HALE AND DORR LLP
     2600 El Camino Real, Suite 400
 4   Palo Alto, California 94306
     Telephone: (650) 858-6031
 5   Facsimile: (650) 858-6100
 6 Attorney for Plaintiffs

 7 BRIAN D. NETTER
   Deputy Assistant Attorney General
 8 BRAD P. ROSENBERG
   Assistant Branch Director
 9 MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
   Trial Attorney
10 United States Department of Justice
   Civil Division, Federal Programs Branch
11 1100 L St. NW
   Washington, DC 20005
12 Tel: (202) 514-2356
   Fax: (202) 616-8470
13
   Email: Michael.J.Gaffney@usdoj.gov
14
   Attorneys for Defendants
15
                               IN THE UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17
                                           FRESNO DIVISION
18
                                                  Case No. 1:20-cv-01690-DAD-JLT
19 UNITED FARM WORKERS, et al.,
20                           Plaintiffs,        STIPULATION AND PROPOSED ORDER TO
                                                EXTEND DEADLINES
21                           v.
                                                (Doc. 83)
22   THE UNITED STATES DEPARTMENT OF
     LABOR, et al.,
23
                             Defendants.
24

25

26
27

28



30
 1           IT IS HEREBY STIPULATED, by and between the parties and subject to the Court’s approval,

 2 that the deadline for Defendants to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by a

 3 further sixty (60) days from July 6, 2021 to September 7, 2021. IT IS HEREBY FURTHER

 4 STIPULATED, by and between the parties and subject to the Court’s approval, that the scheduling

 5 conference currently scheduled for July 16, 2021 be continued to September 14, 2021. The reasons for

 6 this Stipulation are as follows:

 7           1.      On November 30, 2020, Plaintiffs filed their Complaint. ECF 1.

 8           2.      Plaintiffs timely served the United States Attorney’s Office in the Eastern District of

 9 California in Fresno, California with, inter alia, the Complaint and civil summons via registered mail on

10 December 1, 2020. ECF 35 at 1, 35-2 at 6.

11           3.      Pursuant to Federal Rule of Civil Procedure 12(a)(2) and in the absence of an extension,

12 Defendants “must serve an answer to a complaint . . . within 60 days after service on the United States

13 attorney.” The initial deadline for responding to Plaintiffs’ Complaint was therefore February 5, 2021.

14           4.      The parties have stipulated to three previous extensions of Defendants’ deadline to

15 respond; the current deadline to respond is July 6, 2021. See ECF 53; see also ECF 41, 43.

16           5.      On December 23, 2020, the Court granted Plaintiffs’ motion for a preliminary injunction.

17 United Farm Workers v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Dec. 23, 2020). On January 12, 2021,

18 the Court issued a supplemental order regarding preliminary injunctive relief. See United Farm Workers

19 v. Dep’t of Labor, No. 20-cv-1690 (E.D. Cal. Jan. 12, 2021).
20           6.      On February 23, 2021, DOL’s Employment and Training Administration issued a notice

21 in the Federal Register announcing the 2021 AEWRs applicable to H-2A workers performing agricultural

22 labor or services other than the herding or production of livestock on the range. 86 Fed. Reg. 10,966 (Feb.

23 23, 2021). The AEWRs set forth in that notice were effective immediately.

24           7.      DOL is pursuing new rulemaking that would revisit the methodology for setting AEWRs

25 for non-range occupations. See Adverse Effect Wage Rate Methodology for the Temporary Employment

26 of H-2A Nonimmigrants in Non-Range Occupations in the United States, Unified Agenda (Spring 2021),
27 https://www.reginfo.gov/public/do/eAgendaViewRule?pubId=202104&RIN=1205-AC05.

28

      STIPULATION AND PROPOSED ORDER TO EXTEND           1
      DEADLINES
30   ActiveUS 182770563v.1
 1           8.      The parties have been actively engaged in discussions to resolve this litigation. To

 2 facilitate those continued discussions, Defendants request a further 60-day extension of the deadline to

 3 respond to Plaintiffs’ complaint. Plaintiffs consent to Defendants’ requested extension.

 4           9.      In light of the requested extension, the parties also agree that the scheduling conference be

 5 continued 60 days.

 6           10.     This proceeding is exempt from the requirement that parties make initial disclosures under

 7 Federal Rule of Civil Procedure 26, because it is “an action for review on an administrative record.” Fed.

 8 R. Civ. Pro. 26(a)(1)(B)(i).

 9           The Parties therefore stipulate, subject to the Court’s approval, that the deadline for Defendants

10 to respond to Plaintiffs’ Complaint, ECF 1, shall be extended by a further sixty (60) days from July 6,

11 2021 to September 7, 2021. The Parties further stipulate, subject to the Court’s approval, that the

12 scheduling conference shall be continued from July 16, 2021 to September 14, 2021.

13
     Dated: July 2, 2021                                   BRIAN D. NETTER
14                                                         Deputy Assistant Attorney General
15
                                                           BRAD P. ROSENBERG
16                                                         Assistant Branch Director

17                                                  By:    /s/ Michael J. Gaffney
                                                           MICHAEL J. GAFFNEY (D.C. Bar No. 1048531)
18                                                         Trial Attorney
                                                           United States Department of Justice
19                                                         Civil Division, Federal Programs Branch

20                                                         Attorneys for Defendants

21 Dated: July 2, 2021                              By:    /s/ Mark Selwyn    (authorized 07/02/21)
                                                           MARK SELWYN (SBN 244180)
22                                                         Wilmer Cutler Pickering Hale and Dorr LLP
23                                                         Attorney for Plaintiffs
24

25

26
27

28

      STIPULATION AND PROPOSED ORDER TO EXTEND             2
      DEADLINES
30   ActiveUS 182770563v.1
 1                                           [PROPOSED] ORDER
 2           IT IS HEREBY ORDERED that the deadline to respond to Plaintiffs’ Complaint shall be
 3
     extended from July 6, 2021 to September 7, 2021, and that the Scheduling Conference currently
 4
     scheduled for July 16, 2021 shall be continued to September 14, 2021. All associated deadlines,
 5
     including for submission of the Joint Scheduling Report, are correspondingly extended.
 6

 7
     IT IS SO ORDERED.
 8
         Dated:     July 6, 2021                         _ /s/ Jennifer L. Thurston
 9                                               CHIEF UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

      [PROPOSED] ORDER TO EXTEND DEADLINES              1

30   ActiveUS 182770563v.1
